In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of a claim for underinsured motorist benefits, the appeal is from an order of the Supreme Court, Queens County (Rios, J.), dated January 31, 2006, which granted the petition and permanently stayed arbitration.
Ordered that the order is affirmed, with costs.
The appellant failed to provide the petitioner with notice of his underinsured motorist claim as soon as practicable as required by the insurance policy. Under the circumstances, the court providently exercised its discretion in granting the petition (see Matter of Metropolitan Prop. & Cas. Ins. Co. v Mancuso, 93 NY2d 487, 495 [1999]; Matter of State Farm Mut. Auto. Ins. Co. v Bombace, 5 AD3d 782 [2004]; Matter of Nationwide Mut. Ins. Co. v DiGregorio, 294 AD2d 579, 580 [2002]; Matter of State Farm Mut. Auto. Ins. Co. v Bennett, 289 AD2d 496, 497 [2001]; Matter of Interboro Mut. Indem. Ins. Co. v Sarno, 277 AD2d 454, 454-455 [2000]; Matter of Nationwide Mut. Ins. Co. v Wexler, 276 AD2d 490, 490-491 [2000]). Schmidt, J.E, Goldstein, Covello and Dickerson, JJ., concur.